In a negligence action to recover damages for personal injuries, the plaintiff appeals from *849a judgment of the Supreme Court, Suffolk County, entered May 29,1979, which is in favor of the defendant, following a jury trial limited to the issue of liability only. Judgment affirmed, with costs. We disagree with the plaintiff’s contention that the courts charge to the jury was erroneous. Moreover, even if the plaintiff were correct, the alleged error was not so prejudicial as to require reversal under the circumstances of this case. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.